DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.
 
Claim Status
Claims 8, 10-14, 17-22 are pending. 
Claims 1-7, 9, 15 and 16 are cancelled.
Claims 8, 10-14, 17-22 have been examined.
Claims 8, 10-14, 17-22 are rejected.

Priority
The instant application, filed 02/10/2017 Claims Priority from Provisional Application 62293583, filed 02/10/2016.
Information Disclosure Statement
The Examiner has considered the references provided in the 8/17/22 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Specification Objection
The title of the invention is not descriptive.  The claims no longer are directed to preventing osteoarthritis at least based on applicants’, 8/17/22 Remarks, page 7. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Methods to treat acute impact-induced cartilage injury.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10-14, 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for intraarticular administration of the claimed peptide within 6 hours of acute impact-induced cartilage injury, does not reasonably provide enablement for treating this type of injury, including the mechanical injury set forth in claim 14, when the administering is beyond 6 hours.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
Applicant is referred to MPEP 2164 for the requirements for enablement, scope of enablement, and factors considered when determining whether undue experimentation is required to practice the invention. Analysis of these factors for instant independent claims 8 and 14 is set forth below:
1. Nature of the invention and 2. The breadth of the claims:
The nature of the invention of claim 8 is a therapeutic treating step that administers a specific peptide to a subject in need thereof who has received an acute impact to cartilage, or, associated with this, per claim 14, a method of reducing cartilage matrix degeneration and/or chondrocyte death following mechanical injury, administering the same peptide.
3. The amount of direction or guidance provided:
Applicant discloses a number of related cationic peptides that can be used, and also discloses possible modifications, however only claims this particular peptide.
4. Working examples:
Key to the basis for this rejection is applicant’s own data in Figures 26A-B, where at 12 hours post-impact there is no significant difference for both chondrocyte death and cartilage matrix degeneration from the impact/no treatment group. In contrast treatment at 0, 1 and 6 hours do result in significant difference from the impact/no treatment group.  Consequently there is no basis for effectiveness of the treatment at 12 hours from applicant’s own data.
5. The level of skill in the art is high based on education and scientific publications of those skilled in the art.
6. The quantity of experimentation to practice the invention across the scope of what is claimed:
Claims 1 and 14 do not require any time limit for the administering after the acute impact to cartilage or following mechanical injury, respectively.  The only claims that introduce a time period for administering are claims 12 and 19, however these extend the time period as far out, timewise, as about 12 hours.
Considering applicant’s own data as set forth in Figures 26A-B as the most relevant evidence of effectiveness, an undue amount of experimentation would be required to obtain significantly positive results for treatment effectiveness either at 12 hours, or any time period beyond 12 hours.
All claims depending from claims 1 and 14 also are rejected as depending from these rejected independent claims.
Applicant can overcome this rejection by incorporating the time-based limitation of administering within 6 hours into its independent claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1. 	Claims 8, 10-12, 14, 17-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 7550439, inventor Hazel H. Szeto, issued 6/23/2009, priority to 1/23/2004 (Szeto) in view of D’Lima et al., Osteoarthritis and Cartilage (2001) 9, 712–719 (D’Lima) and Kim and Blanco, Current Drug Targets, 2007, 8, 333-345 (Kim).
Independent claim 14 is considered prior to the other independent claim, claim 8.
Independent claim 14 is directed to a method for reducing cartilage matrix degeneration and/or chondrocyte death after mechanical injury in a subject in need thereof comprising administering D-Arg-2',6'-Dmt-Lys-Phe-NH2, or a pharmaceutically acceptable salt thereof.
Szeto, Abstract, teaches a broad method, for reducing oxidative damage, for Szeto this occurring in a mammal, a removed organ, or a cell in need thereof comprising administering an effective amount of an aromatic cationic peptide.  Among the particular aromatic cationic peptides disclosed and evaluated is the instantly claimed peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2, which Szeto also identifies as SS-31, col. 13, lines 26-28. The data teaches the SS-31 peptide (~ the instantly claimed peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2) has activity to reduce Reactive Oxygen Species (ROS) in mitochondria, Figs. 5A, 5B,  and in a N2A cells, Figs. 6A and 9, increase cell viability, Figs. 6B, 7B, prevent mitochondrial depolarization and ROS accumulation, Fig. 11, and prevent apoptosis, Fig. 12, among other evaluations, all pointing to the effectiveness of this particular peptide among several others evaluated that fall within the scope of Szeto’s claim 1, which claims a method for reducing oxidative damage in a mammal in need thereof, the method comprising administering to the mammal an effective amount of D-Arg-Dmt-Lys-Phe-NH2. 
Further of interest, Szeto also teaches and demonstrates that SS-31 dose-dependently decreased the percent of cells showing increased caspase activity after treatment with a low dose of t-BHP, see Example 10 and Fig. 8, the last paragraph of Example 10 stating, “Caspase activation is the initiating trigger of the apoptotic cascade, and our results showed a significant increase in caspase activity after incubation of SH-SY5Y cells with 50 mM t-BHP for 12 h which was dose-dependently inhibited by increasing concentrations of SS-31.”
Although Szeto teaches and claims a method for reducing oxidative damage in a mammal in need thereof, the method comprising administering to the mammal an effective amount of D-Arg-Dmt-Lys-Phe-NH2 peptide (this claimed peptide encompassing the two specified tyrosine derivative forms 2',6'-dimethyltyrosine (2'6'Dmt, ~ SS-31) and 3',5'-dimethyltyrosine (3'5'Dmt), para 73), and provides data and statements regarding the instantly claimed peptide reducing mitochondrial depolarization, dose-dependently decreasing caspase activation, and decreasing apoptosis, Szeto does not teach administering this peptide for the purpose of reducing cartilage matrix degeneration and/or chondrocyte death following mechanical injury in a subject in need thereof.
The signaling and enzymatic pathways leading to cell death are complex, and as a result more than one reference is provided to establish a rationale based on underlying pathways for chondrocyte death, and other cartilage damage, as claimed.
D’Lima studied the effect of mechanical injury on chondrocyte viability and matrix degeneration, page 712.  The time course of apoptosis was studied with human cartilage explants that were subjected to 30% strain and then cultured for varying intervals up to 7 days after injury, Id.  Some strain-loaded explants also were cultured in a broad spectrum caspase inhibitor, z-Vad.fmk, Id. and page 713.
D’Lima, page 715, teaches:
“Apoptosis is known to occur after an ordered sequence of cellular events. Although apoptosis can be induced by several different triggers, it is characteristically associated downstream with the sequential activation of caspases. The time course of apoptosis is therefore of particular significance as it would determine the presence or absence of a therapeutic window for potential modulation of the apoptotic process.” 
…
“The presence of a time delay in the establishment of apoptosis suggests potential for agents that may inhibit this response after mechanical injury. Although apoptosis can be induced via three major pathways (death receptors, mitochondria and endoplasmic reticulum), overlaps exist in the sequential activation of caspases which converge at caspase 3. Several studies have demonstrated the efficacy of caspase inhibition in preventing apoptosis in a variety of settings.” 
On page 712 D’Lima also teaches that a cascade of caspases lead to changes along the apoptotic pathway.
Figs. 1 and 4 display the effects over hours and days of the mechanical injury strain on apoptosis.  Fig. 5 teaches that the explants cultured in the broad spectrum caspase inhibitor z-Vad.fmk had much reduced apoptosis versus the untreated explant load groups.
On page 717 D’Lima teaches that it has demonstrated load-induced cell death that occurs in the form of apoptosis, and that this provides the basis for subsequent studies that can define signaling events that link mechanical stimulation to the activation of the apoptosis cascade.  D’Lima also teaches “Cell death, even in the form of apoptosis appears to be linked to matrix degradation in cartilage.” Id.
Overall D’Lima teaches that after load-induced mechanical injury chondrocytes experience apoptosis over a relatively short timeframe of hours extending to days, that such apoptosis results in chondrocyte cell death, that caspase 3 is a key component active in inducing apoptosis, that a caspase inhibitor reduces apoptosis of loaded cartilage explants (Fig. 5), and based on the hours-to-days time course of apoptosis progression as well as the a broad spectrum caspase inhibitor reducing apoptosis provides a clear suggestion that there may be a therapeutic window for potential modulation of the apoptotic process.
However, D’Lima recognizes that there are multiple pathways leading to caspase 3 apoptotic induction but does not elucidate that among them is mitochondria depolarization.
Kim teaches the complex interactions involved in chondrocyte apoptosis leading to cell death in osteoarthritic cartilage, Title, Abstract. Figure 3, page 336, and accompanying text, teach that caspases 3, 6 and 7 are “executioner” caspases that represent the step before apoptosis (leading to cell death), these caspases receiving signals from any of three sources, one being “Stimuli perturbing the mitochondrial membrane physical or chemical stress”. As apparent from Figure. 3, other caspases are intermediaries along all three pathways leading to the ‘executioner’ caspases.
Kim teaches that mitochondria play an important role in cellular apoptosis, and that reports showed a reduction in the mitochondrial membrane potential, indicating depolarization of the mitochondria which Kim suggested might lead to a series of events culminating in apoptosis, page 339, section 3d.  On the same page, section 3f, Kim also teaches that several investigators reported that mechanical stress induces chondrocyte apoptosis.  This links directly to the work of D’Lima.
Kim also teaches that apoptosis is a therapeutic target in osteoarthritis (OA), and considers caspase inhibitors first among candidate classes, followed next by modulators of mitochondrial activity, page 340.  Kim also teaches reports on the proposal that mechanical injury to human cartilage explants results in chondrocyte apoptosis with associated loss of GAGs, further linking the teachings of Kim, which focused on OA-progressing cartilage and chondrocyte alterations to the teachings of D’Lima regarding the effects of mechanical injury on the same tissues and cells.
Based on the combined teachings of Szeto, D’Lima and Kim, one of ordinary skill in the art would have had a motivation to evaluate and administer the SS-31 peptide of Szeto to reduce chondrocyte death following mechanical injury in a subject in need thereof, because the SS-31 peptide was clearly shown to reduce mitochondrial depolarization, to inhibit caspase, and to reduce apoptosis, all of which are clearly taught by D’Lima and/or Kim to be key aspects of chondrocyte death including related to mechanical injury.  This is based on administering a compound known to have particular properties to a condition that has been shown to have a deleterious progression based on underlying mechanisms which can be countered by those particular properties.  The fact that Szeto showed SS-31 to have multiple properties linked to reducing apoptosis, given the role of apoptosis in chondrocyte cell death following mechanical injury, would not only give SS-31 a high priority for selection of a candidate therapeutic for the claimed objective of reducing chondrocyte death, but also would confer on its use for such objective a reasonable expectation of success.
Accordingly, claim 14 would have been obvious.
Because reducing chondrocyte death with such administering is a form of treating acute impact-induced cartilage injury, given that chondrocytes are a key component of cartilage and their death is an indicator of damage to the cartilage following mechanical stress, see D’Lima above, instant claim 8, directed to a method for treating acute impact-induced cartilage injury in a subject in need thereof comprising administering an effective amount of the peptide D-Arg-2',6'-Dmt-Lys-Phe-NH2, or a pharmaceutically acceptable salt thereof, also would have been obvious applying the same references and rationale as applied to claim 14.
Because Kim teaches multiple examples of the knee cartilage being researched including with caspase inhibitors, see page 340 section 4a, one of ordinary skill in the art would have reasonably considered a knee as a target for administering the SS-31 peptide of Szeto to either reduce chondrocyte death or a reasonable result thereof, to treat an acute impact-induced cartilage injury to a knee in a subject in need thereof, rendering obvious claims 17 and 10, respectively.
Because Kim teaches administering caspase inhibitors intraarticularly, this resulting in significant chondrocyte apoptosis reduction, page 340 right column, such form of administration would have been an obvious choice, including based on the direct application of the peptide to the region of concern, rendering obvious claims 18 and 11, respectively.
Because D’Lima clearly teaches the progressive increase in apoptosis following cartilage impact injury from 6 hours to 7 days post-injury and that the percentage of apoptotic cells (chondrocytes) correlated with the level of glycosaminoglycan (GAG) release, Abstract and Fig. 4, page 716, one of ordinary skill in the art would have been motivated to administer the SS-31 peptide of Szeto as soon as possible after mechanical injury to a cartilaginous joint in a subject in need thereof, preferably within 6 hours when the apoptosis was less than 5 percent, to reduce overall joint injury, rendering obvious claims 19 and 12, respectively.
Claim 21 depends directly from claim 8 and states “wherein treating acute impact-induced cartilage injury comprises reducing chondrocyte death, cell membrane damage, and cartilage matrix degeneration.”  In that D’Lima and Kim teach chondrocyte death related to mechanical injury, such as impact injury, of cartilage, and that this results inter alia in chondrocyte death, and also GAG release, the latter indicating cartilage matrix degeneration (syn. degradation, see D’Lima Objective page 712), and  because apoptosis as well as mitochondria depolarization indicate the presence of cell membrane damage, claim 21 would have been obvious in view of the teachings of the same combination of references applied to claim 8. 
Claim 22 depends directly from claim 14, and states, “wherein reducing cartilage matrix degeneration comprises reducing the loss of glycosaminoglycan from the matrix.”  D’Lima teaches increased matrix degradation as an effect of mechanical injury, Objective page 712, page 713 right column starting section of Results.  D’Lima also suggests the possibility that chondrocyte apoptotic remnants “could cause further tissue damage and impact subsequent repair.”  In that this paragraph relates to matrix degradation in cartilage, first sentence, a person of ordinary skill in the art would reasonably consider that reducing chondrocyte apoptosis could also reduce cartilage matrix degeneration, this understanding supported by the teachings of D’Lima as to the release of GAG associated with mechanical injury, the latter also associated with chondrocyte apoptosis.  Therefore claim 22’s result of administering a peptide that reduces apoptosis, when administered to reduce chondrocyte death following mechanical injury in a subject in need thereof would also reasonably have reduced cartilage matrix degeneration, this at least following D’Lima’s suggestion quoted above.  There would have been a reasonable expectation of success given the correlation of chondrocyte apoptosis and GAG release in D’Lima combined with the suggestion quoted above.  Accordingly claim 22 would have been obvious.
Response to Arguments
Applicant's arguments filed 8/17/22 have been fully considered but they are not persuasive. 
Applicants argue against the use of Buckwalter and Martin, pages 6-8, however these references are no longer applied so the arguments are moot.  Szeto’s teachings regarding arthritis are not employed herein, rather the properties of the SS-31 peptide are the focus and these properties are related to the instant secondary references’ teachings, including regarding acute impact injury/mechanical injury.

2. 	Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7550439, inventor Hazel H. Szeto, issued 6/23/2009, priority to 1/23/2004 (Szeto) in view of D’Lima et al., Osteoarthritis and Cartilage (2001) 9, 712–719 (D’Lima) and Kim and Blanco, Current Drug Targets, 2007, 8, 333-345 (Kim), as applied above to claims 8 and 14, and further in view of McAdams et al., Cartilage 1(3) 165-179, 2010 (McAdams, previously cited and provided).
The teachings of Szeto, D’Lima and Kim as they are relevant to claim(s) 8 and 14 are given previously in this office action and are fully incorporated here.
Claim 13 depends from method claim 8, and claim 20 depends from method claim 14, claim 13 stating “wherein treatment reduces or ameliorates one or more symptoms selected from the group consisting of …”, claim 20 stating “wherein reducing cartilage matrix degeneration and/or chondrocyte death reduces or ameliorates one or more symptoms selected from the group consisting of …”, in each claim followed by a list of symptoms that in the application as filed were attributed to osteoarthritis or PTOA, see for example paragraphs 8-10, 57, 298, 299, 301, but which now are claimed as resulting from claim 8’s or claim 14’s treatments. 
Accordingly, the claims 13 and 20 symptoms which the respective treating of claim 8 or the reducing cartilage matrix degeneration and/or chondrocyte death of claim 14 reduce or ameliorate are interpreted to take place at any time after the respectively claimed administering.
Among the listed symptoms is joint stiffness.
McAdams, page 166, right column in the Chondropenia section, referring to the risk of development of knee OA in athletes, teaches that high impact joint loading above a threshold that can result in maladaptation and articular cartilage injury “has been shown to decrease cartilage proteoglycan content, increase levels of degradative enzymes, and cause chondrocyte apoptosis.” The examiner notes this is consistent with the teachings of D’Lima.  McAdams continues, stating that if the integrity of the functional weightbearing unit is lost, either through acute injury or chronic microtrauma in the high-impact athlete, a chondropenic response is initiated that can include loss of articular cartilage volume and stiffness, elevation of contact pressures, and development or progression of articular cartilage defects.” (emphases added).  The Abstract also refers to progressive pain from articular cartilage lesions in the athletic population.
Whereas McAdams teaches progression without treatment can result in joint stiffness, such as of the knee, it stands to reason that treatment with an effective agent of an acute impact-induced cartilage injury/mechanical injury, that per McAdams if left untreated would result in cartilage matrix degeneration and/or chondrocyte death (including via apoptosis), where the agent was apoptosis-reducing SS-31 peptide of Szeto, this the same as the peptide instantly claims in claims 8 and 14, the treatment would not only lessen the probability of joint stiffness – whether in the short term or months or years later by reducing the probability and/or severity of PTOA or OA, but also would result in reducing the loss of glycosaminoglycan from the cartilage matrix. This is based largely on the clear results of improved chondrocyte viability and other improvements in D’Lima using a caspase inhibitor, and, also considering the progressive degradation from acute impact-induced cartilage injury/mechanical injury upon cartilage when left untreated (see also McAdams, Natural History, page 166).
There would have been a reasonable expectation of success given that D’Lima demonstrated reduction in apoptosis with a caspase inhibitor, combined Kim’s teachings of mitochondrial depolarization as a pathway toward apoptosis, and Szeto’s teachings of the beneficial effects of its peptides including SS-31 that also inhibit caspase, and also reduce mitochondrial depolarization.
Accordingly, claims 13 and 20 would have been obvious.
Response to Arguments
Applicant's arguments filed 8/17/22 have been fully considered but they are not persuasive. 
Applicants argue that the teachings of McAdams do not remedy the alleged deficiencies of Buckwalter and Martin, page 8, however as Buckwalter and Martin are no longer applied this argument is moot.  

Citation of Relevant Prior Art
The following prior art made of record and not currently relied upon is considered pertinent to applicant's disclosure. 

Simon, Apoptosis 2000; 5: 415–418, teaches that “Reactive oxygen species (ROS) and mitochondria play an important role in apoptosis induction under both physiologic and pathologic conditions” and that “mitochondria are both source and target of ROS,” p. 415.
Koike et al., Scientific Reports | 5:11722 | DOI: 10.1038/srep11722, 2015, teaches that mechanical stress and aging are major risk factors of cartilage degeneration, and that mechanical overloading causes specific changes in mitochondrial superoxide and SOD2 imbalance resulting in cartilage degeneration, Title, Abstract.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F 9 am – 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JF/
Examiner
Art Unit 1658



/FRED H REYNOLDS/Primary Examiner, Art Unit 1658